Martin J.
delivered the opinion of the Court.
This is an action on a bill of exchange, in which King and others are made parties, as holders of certain notes and accounts alleged to have been fraudulently transferred to them by the original defendants since their insolvency.
King and his co-defendants admitted the notes and accounts had been transferred to them, but averred the transfer was a fair and legal one, in consequence of their having given the original defendants a letter of credit on which they became liable to pay and accordingly paid a large sum of money.
There was judgment against the plaintiff, and he ap- . pealed.
Where afirm contracts with certain individuals for a letter of credit, upon Which it re-¡^“¿nlX^nd agrees at the same time to. deposit notes and accounts into the hands I of these individuals to indemnify them against loss — they pledged! against other creditors, altho the jirm js jn failing circumstances, and jíjiedged^are not conveyed to the Pje^§.ees .kf au" thentic act, &e.
This action is brought against the original debtor and the individuals with whom he contracted, to set aside a contract of pledge on the score of fraud. — La. Code 1965.
The original debtor has, since the inception, made a cession of his goods, and the suit as to him has been cumulated with the proceedings in the Concurso.
The District judge has been of opinion the plaintiff has J ° r •„ failed to establish the fraud; .and we do not see a scintilla of it m the evidence.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs in “J “ both Courts.